PER CURIAM:
James Edward Randolph appeals the district court’s order denying his “Place Holder Motion Challenging Subject Matter Jurisdiction.” * We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Randolph, No. 3:03-cv-04159-CMC (D.S.C. Feb. 14, 2006). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.


 To the extent Randolph’s motion could have been construed pursuant to 28 U.S.C. § 2255 (2000), it would likewise be without merit. See United States v. Morris, 429 F.3d 65 (4th Cir.2005).